Citation Nr: 0316873	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-04 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to October 
1999.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran's claim of entitlement to 
service connection for hypertension, evaluated as 10 percent 
disabling.  The veteran filed a timely notice of disagreement 
as to the evaluation assigned and the RO provided a statement 
of the case (SOC).  In May 2001 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that in his May 2001 substantive appeal the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge (VLJ) in Denver, Colorado, where he indicated he 
would be moving.  A Report of Contact, VA Form 119, dated in 
July 2001 indicates that the veteran reported that he still 
wanted to present for a Travel Board hearing; however, he 
stated that he would not be returning to Colorado and 
therefore wanted a Travel Board hearing at the RO in Los 
Angeles, California.  The RO scheduled the veteran to present 
for a Travel Board hearing before a VLJ in April 2002; he 
failed to appear.  In May 2002 the veteran notified the RO in 
Denver, Colorado, that he had returned to the Denver area and 
still desired a Travel Board hearing.  

In November 2002 the Board remanded the issue of entitlement 
to a compensable evaluation for service-connected 
hypertension to the RO to afford the veteran an opportunity 
to present for his requested Travel Board hearing.  However, 
the RO received a Statement of Accredited Representative in 
Appealed Case, VA Form 646, in February 2003, which indicated 
that the veteran wanted to present for a Video Conference 
hearing instead of a Travel Board hearing.  In a letter dated 
February 11, 2003, the RO notified the veteran that he had 
been scheduled to appear for a Video Conference hearing on 
March 19, 2003.  It appears that the veteran requested to 
have said hearing postponed.  

Another Video Conference hearing was scheduled for April 24, 
2003.  The veteran failed to appear.  However, there is no 
evidence of record that the veteran was properly notified of 
said hearing in accordance with the provisions of 38 C.F.R. 
§ 20.704 (b) (2002).  


REMAND

As discussed above, it appears that the veteran was scheduled 
for and failed to appear for a Video Conference hearing on 
April 24, 2003.  However, there is no evidence of record that 
indicates the veteran was properly notified of said hearing.  

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the appellant for a Video Conference 
hearing before a VLJ as requested.  

Although, regrettably, yet another remand of this issue is 
required to ensure due process, the veteran is advised that 
if he fails to appear for a hearing before the Board of which 
he has been properly notified, then his claim will be 
processed as though he had withdrawn his hearing request.  
38 C.F.R. § 20.704 (d) (2002).  As the U.S. Court of Appeals 
for Veterans Claims has held, "[VA's] duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
The appellant has an obligation to cooperate in the 
Government's efforts to elicit evidence which may help him in 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board anticipates that the appellant will 
promptly respond to the RO and, if he desires a hearing, will 
appear at the appointed time.

Accordingly, the matter on appeal is remanded for the 
following action:

The RO should contact the veteran to 
determine whether he still desires a Video 
Conference hearing before a VLJ.  If so, 
said hearing should be scheduled as soon 
as possible.  If the veteran no longer 
wishes to appear at a hearing, then he 
should withdraw his previous request in 
writing.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


